DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 and 21 are pending in the current application.
Claims 16 and 17 are withdrawn from consideration in the current application.
Claims 1 and 19 are amended in the current application.
Claim 20 is canceled in the current application.
Claim 21 is newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed December 15, 2021 have been fully considered.
Applicant argues that Goto, Sakamoto, and Otsuki do not disclose that the acid or the salt of the acid is an acid or a salt of an acid that is generated from thermal acid generators having any one of the cations depicted in claim 1.
This is not persuasive for the following reasons.  New grounds of rejection have been established below, where Miyazaki is newly applied.  Miyazaki teaches that it is well known and well within the abilities of those skilled in the art to include photoacid generators and thermal acid generators into resin compositions for electrical devices such as displays to achieve high degrees of 
Applicant asserts that the present invention exhibits excellent wet heat resistance, where Inventive Examples in which the pKa of the acid has a difference of 18.0 or more with the pKa of a compound represented by Formula (III) are superior in wet heat resistance as compared with Comparative Examples 1-3 in which the pKa of the acid has a difference of less than 18.0
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., pKa of the acid has a difference of 18.0 or more with the pKa of a compound represented by Formula (III), and excellent wet heat resistance property) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, to overcome a prima facie case of obviousness objective data (that exemplifies the asserted superior and/or unexpected results) can be presented and explained, where the objective data must be commensurate in scope with the claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  In the present case, the inventive examples are not fully commensurate in scope with the invention of present claim 1.  For examples, the claim 3 limitations that are correlated with the wet heat resistance properties referred to by Applicant are not recited by present claim 1; the inventive examples of Table 3 only demonstrate the wet heat resistance properties of the specific D-1, C-1, and C-2 type alignment films, whereas claim 1 more broadly recites “a photoalignment layer”; and the inventive examples of Table 3 only demonstrate the wet heat resistance properties of A1 to A-4 types of liquid crystal compounds, whereas claim 1 more broadly recites Formula (I).  The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  In the present case, one of ordinary skill in the art would not be reasonably able to extend the data of Table 3 to the more broadly recited invention of present claim 1.
See MPEP 716.02 for additional guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014016448 A, herein English machine translation utilized for all citations), in view of Miyazaki et al. (WO 2017099183, herein US 2018/0362763 A1 is utilized as English language equivalent for all citations), in view of Sakamoto et al. (US 2015/0175564 A1), and in view of Otsuki et al. (JP 2012-107198 A, herein English machine translation utilized for all citations).
Regarding Claims 1 and 18, Goto teaches an optical element (i.e. optical film) 10 comprising an alignment film 14 including a photo-acid generator and an optically anisotropic layer (i.e. retardation layer) 12 formed with polymerizable liquid crystal compounds that exhibits retardation properties (Goto, [0001], [0006]-[0015], [0017]-[0018], [0117]-[0118], Fig 1).  Goto teaches the alignment film is a photo-alignment film that has been oriented by light irradiation (Goto, [0020], [0028]).  Goto further teaches the anisotropic layer and the alignment film comprise acidic compounds and counter anions from the decomposition of radical photo-initiators and the photo-acid generator in the alignment film.

    PNG
    media_image1.png
    124
    190
    media_image1.png
    Greyscale


Goto remains silent regarding acid generators that are thermal acid generators that satisfy the compounds depicted in claim 1, and remains silent regarding at least one of an acid generated from the thermal acid generators having a pKa of -10.0 or less.
Miyazaki, however, teaches a resin composition for electrical devices such as displays that comprises a polymer resin mixture and additives, where the additives include photoacid generators and thermal acid generators (Miyazaki, [0002]-[0010], [0115]-[0125], [0268]-[0275]).  Miyazaki teaches the thermal acid generator generates an acid having a pKa of 2 or less (Miyazaki, [0126]-[0133]).  Miyazaki’s acid pKa range completely encompasses the claimed range of -10.0 or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Miyazaki further teaches thermal acid generator cations having structures that completely satisfy the cations depicted in claim 1 (Miyazaki, [0129]-[0132]).

    PNG
    media_image2.png
    85
    286
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    279
    286
    media_image3.png
    Greyscale

Miyazaki – Thermal Acid Generator Cations
Since Goto and Miyazaki both disclose acid generator compounds in resin compositions, it would have been obvious to one of ordinary skill in the art before the 
Modified Goto teaches the polymerizable liquid crystal compounds that contain polymerizable groups (Goto, [0071]-[0072]), but remains silent regarding a compound represented by Formula (I) of claim 1.
Sakamoto, however, teaches a polymerizable liquid crystal compound for an optical film that comprises a structure that renders obvious Formula (I) of claim 1; where Y1 to Y8, G1, and G2 (equivalent to claimed D1 to D4, SP1 and SP2) can be a single bond, a linear aliphatic group of 1-20 carbons, or a -O-CO- group; A2 and A3 (equivalent to claimed G1 and G2) can be a substituted or unsubstituted divalent alicyclic hydrocarbon group of 3-12 carbons; A4 and A5 (equivalent to claimed A1 and A2) can be a substituted or unsubstituted aromatic ring group of 6-30 carbons; Z1 and Z2 (equivalent to claimed L1 and L2) can be an alkenyl polymerizable group; A1 with the attached N-containing functional group (equivalent to claimed Ar-4) has A1 represented by a trivalent phenyl group, Q1 as a hydrogen or an alkyl group of 1-6 carbons, Ax as an organic group having 2-30 carbons that includes at least one aromatic ring, Ay as a hydrogen atom or an alkyl group of 1-20 carbons, where Ax and Ay can optionally bond together to form a ring (Sakamoto, [0009]-[0092], [0194]-[0203], formula (I)).

    PNG
    media_image4.png
    110
    455
    media_image4.png
    Greyscale

Sakamoto – formula (I)
Since modified Goto and Sakamoto both disclose optical films comprising polymerizable liquid crystal compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Sakamoto’s polymerizable liquid crystal compound of formula (I) as at least one of modified Goto’s  polymerizable liquid crystal compounds to yield an optically anisotropic layer that exhibits a practical melting point, exhibits excellent solubility, can be produced at low cost, exhibits low reflected luminance, and achieves uniform conversion of polarized light over wide wavelength band as taught by Sakamoto (Sakamoto, [0009]-[0010], [0012]-[0017]).
Modified Goto teaches the alignment film is a photo-alignment film that has been oriented by light irradiation (Goto, [0020], [0028]), but remains silent regarding a photo-alignment film formed of a composition containing a compound having a photoalignable group and a crosslinkable group, where the crosslinkable group is an epoxy or an oxetanyl group (as required by claim 18).
Otsuki, however, teaches a photo-alignment film formed of a composition containing a compound having a photoalignable group and a crosslinkable group (Otsuki, [0001], [0014]-[0049], formulae (1-1), (1-2)).  Otsuki further teaches the crosslinkable group is an epoxy or an oxetanyl group (Otsuki, [0014]-[0049], formulae (1-1), (1-2), (1-1-1)-(1-2-10)).

    PNG
    media_image5.png
    298
    626
    media_image5.png
    Greyscale

Otsuki – Formulae (1-1) and (1-2)

    PNG
    media_image6.png
    334
    677
    media_image6.png
    Greyscale

Otsuki – Formulae (1-1-1) to (1-1-4)
Since modified Goto and Otsuki both disclose photo-alignment films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Otsuki’s cross-linkable photo-alignment film as the photo-alignment film in modified Goto’s optical element (i.e. optical film) to yield a photo-
Regarding Claim 2, modified Goto teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).
Regarding Claims 3-10, modified Goto further teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).  Modified Goto further teaches that the precursor compounds for forming the polymerizable liquid crystal compound of formula (I) possess partial structures of the polymerizable liquid crystal compound of formula (I) that are equivalent to Formula (II) of claim 4 and Formula (III) of claim 3 (Sakamoto, [0114]-[0144], [0260]-[0267]).  Modified Goto discloses a process for synthesizing compounds of formula (I) that is substantially identical to the synthesis process disclosed within the specification as originally filed and that utilizes precursor compounds that render obvious the scope of the claimed precursor compounds represented by Formula (II) of claim 4 and Formula (III) of claim 3 (such as an inventive precursor compound depicted below that exhibits a pKa value of 9.56).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, modified Goto’s precursor compounds for forming the polymerizable liquid crystal compound of formula (I) are considered to necessarily exhibit pKa values that render obvious the claimed pKa values and pKa differences recited by claims 3-10 (see MPEP 2112.01, I & II, MPEP 2144.05, MPEP 2143).

    PNG
    media_image7.png
    223
    337
    media_image7.png
    Greyscale

Sakamoto – Compounds (6), (7), and (4’)


    PNG
    media_image8.png
    234
    698
    media_image8.png
    Greyscale

Sakamoto – Compound 4

    PNG
    media_image9.png
    288
    393
    media_image9.png
    Greyscale

Specification as originally filed Compound with pKa = 9.56
Regarding Claims 11 and 12, modified Goto further teaches the acid generators are included in the alignment film composition in an amount of 1% by mass or more and 10% by mass or less (Goto, [0022], [0056]-[0068], Miyazaki, [0160]).  Modified Goto teaches that the acidic compounds of the decomposition of the acid generators are present in the optically anisotropic layer (Goto, [0022], [0030]-[0033], [0056]-[0068]).  Although modified Goto does not disclose the content of the acid generators in a percentage by mole relative to the polymerizable liquid crystal compound content, one of ordinary skill in the art is capable of calculating the content in terms of mol%, capable of controlling the decomposition of the acid generators by adjusting irradiation wavelength and temperature, and therefore capable of optimizing the content of the decomposed acidic compounds within the alignment film and optically anisotropic layer to achieve desired orientation control-ability and vertical alignment effect as taught by Goto (Goto, [0022], [0030]-[0033], [0056]-[0058]) and to achieve high mechanical strength and reduce released gases as taught by Miyazaki with a reasonable expectation of success (Miyazaki, [0160]).  Therefore, the photo-acid generator content teachings of modified Goto are considered to establish a prima facie case of obviousness over the claim 11 and 12 ranges (see MPEP 2144.05, II and MPEP 2143).
Regarding Claim 13, modified Goto teaches a polarizing plate comprising the optical film discussed for claim 1 and a polarizer (Goto, [0001], [0007], [0082]-[0086]).
Regarding Claims 14 and 15, modified Goto further teaches an image display device comprising the polarizing plate as discussed above and therefore, also comprising the optical film discussed for claim 1 (Goto, [0001], [0007], [0082]-[0092]).
Regarding Claims 19 and 21, modified Goto further teaches the anisotropic layer and the alignment film comprise acidic compounds and counter anions from the decomposition of radical photo-initiators and the acid generators in the alignment film (Goto, [0022], [0026], [0031], [0056]-[0068]).  Modified Goto teaches the acid generators include thermal acid generators (Miyazaki, [0115]-[0133]).  Miyazaki further teaches a thermal acid generator cation having structure that completely satisfies the cation depicted in claim 21 (Miyazaki, [0129]-[0132]).

    PNG
    media_image2.png
    85
    286
    media_image2.png
    Greyscale

Miyazaki – Thermal Acid Generator Cation

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eli D. Strah/Primary Examiner, Art Unit 1782